Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on April 30, 2021, in which claims 1-20 were presented for examination, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on April 30, 2021 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Drefko explicitly discusses the criticality of the antenna 17 protruding and extending from the shell 11 as taught for reception purposes. Col. 1, lines 43-47. In view of these express teachings, one would not modify Drefko so that the antenna 17 contacts the shell 11 along its entire length. To the contrary, in view of Drefko's teachings, one of ordinary skill in the art would not have a reasonable expectation of success, see MPEP § 2143.02, and, indeed, such modification would 

Examiners Response: Examiner respectfully disagrees and explains below how the amended limitation is disclosed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the antenna contacts the outer shell along an entire length thereof (claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the antenna contacts the outer shell along an entire length thereof (claim 1)”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification filed on April 8, 2019, in Par. 0010, states “a part of the outer shell is disposed between every portion of the antenna along the substantially entire length of the antenna and the inner layer.” The amendment in claim 1, “the antenna contacts the outer shell along an entire length thereof” is claiming the opposite of what the specification states because using the term “thereof”, after mentioning the “outer shell”, is referring to the “outer shell” not “the antenna”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation states “the antenna contacts the outer shell along an entire length thereof” is indefinite because there is not support for it in the specification and/or drawing. It is unclear what the metes and bounds are that the applicant is claiming.

	Claims 2-20 are rejected because they depend directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

          Claims 1, 2, 4-9, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drefko et al. (US Patent 4,357,711) in view of Catterson et al. (US PG Pub. 2018/0289095).
	Regarding claim 1, Drefko discloses a protective helmet (10, Fig. 1), comprising: 
	an antenna (17) configured for radio transmission (“configured for…transmission” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
	an outer shell (11) configured for distributing impact forces (“configured for…forces” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
	an inner layer (21) located within the outer shell (11), configured for damping impact forces (“configured for…forces” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 
	a digital device (15), and  
	wherein the antenna (17) contacts the outer shell (11) along an entire length thereof (examiner notes the antenna is shown as contacting the entire length of the “Helmet Section” in the annotated Fig. 1 below); and 
(see Fig. below) is located between the antenna (17) and the inner layer (21, examiner notes this is shown in the annotated Fig. 1 below).  

    PNG
    media_image1.png
    300
    720
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    390
    761
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
	Drefko does not disclose a socket.
	However, Catterson et al. “Catterson” teaches yet another protective helmet, wherein Catterson teaches a digital device (35, Fig. 2), and 
(Par. 0066, Lines: 1-3) connected to the outer shell (8, Fig. 1), configured for contacting the digital device and electrically connecting the digital device (35) to the antenna (28) for wireless communication when the socket contacts the digital device (Par. 0066, Lines: 3-6).

    PNG
    media_image3.png
    368
    685
    media_image3.png
    Greyscale

Fig. 2-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective helmet as disclosed by Drefko, by including a socket as taught by Catterson, in order to allow various devices to connect to the helmet for different functions.

	Regarding claim 2, Drefko in view of Catterson disclose the antenna (17, Fig. 1 of Drefko) is located outside the outer shell (11, examiner notes portions of the antenna are shown as outside of the outer shell in Fig. 1).

	Regarding claim 4, Drefko in view of Catterson disclose the socket (Par. 0066, Lines: 1-3 of Catterson) has a frame (see Fig. above) configured for housing the digital device (“configured for…device” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and a transmission device (29) configured for signal transmission (Par. 0047, Lines: 1-7, “configured for…transmission” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein the transmission device (29) is electrically connected to the-3- MEl 30039331v.3antenna (28, Fig. 2), and, when the digital device (35) housed in the frame (see Fig. above, Par. 0066, Lines: 1-6), the transmission device (29) is electrically coupled to an antenna pole of the digital device (see Fig. above).

	Regarding claim 5, Drefko in view of Catterson disclose the antenna (17, Fig. 1 of Drefko) is defines a dipole antenna (Col. 1, Lines: 41-60, examiner notes the antenna is shown as acting as a “dipole antenna”).  
	
	Regarding claim 6, Drefko in view of Catterson disclose the antenna (17, Fig. 1 of Drefko), with respect to a transverse direction of the protective helmet (see Fig. above), is located substantially at an outer transverse end of the protective helmet (see Fig. above).  
	
	Regarding claim 7, Drefko in view of Catterson disclose the protective helmet (10, Fig. 2 of Catterson) has a transmission line (27) configured for electrically connecting the digital device (35) to the antenna (28, Par. 0049, “configured for…antenna” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective helmet as disclosed by Drefko in view of Catterson, by incorporating a transmission line as taught by Catterson, in order to sufficiently control where current is being supplied to.

	Regarding claim 8, Drefko in view of Catterson disclose the outer shell (11, Fig. 1 of Drefko) has an opening (22), and the transmission line (27, Fig. 2 of Catterson) is routed through the opening (examiner notes with the combination made above the transmission line would be located in area 14 of Drefko in Fig. 1).
	Regarding claim 9, Drefko in view of Catterson disclose the socket (Par. 0066, Lines: 1-3 of Catterson) is located at a lower edge of the protective helmet (see Fig. below).  

	Regarding claim 16, Drefko in view of Catterson disclose the protective helmet (10, Fig. 1 of Drefko) is a protective motorcycle helmet (Col. 1, Lines: 28-29).  

	Regarding claim 17, Drefko in view of Catterson disclose the antenna (17, Fig. 1 of Drefko) is configured for emitting in a substantially horizontal transmission direction (“configured for…direction” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 19, Drefko in view of Catterson disclose the transmission device (29, Fig. 2 of Catterson) defines a coaxial plug-in device with at least two contact poles (Par. 0066, Lines: 1-6, examiner notes a “coaxial plug-in device with at least two poles” would be present in the helmet since in Fig. 2, elements 35 are cited as being more than one external connector).

	Regarding claim 20, Drefko in view of Catterson disclose the transmission line (27, Fig. 2 of Catterson) is routed at least partially inside the outer shell (8, Fig. 1).
	
	Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Drefko et al. in view of Catterson et al., further in view of Yanagihara (US Patent 5,996,128), hereinafter Yanagihara. 
	Regarding claim 10, Drefko in view of Catterson disclose the invention substantially as claimed above.
	They do not disclose a cover.
	However, Yanagihara teaches yet another protective helmet, wherein Yanagihara teaches a protective helmet (2, Fig. 1-3) has a cover (5) located on the outer shell (see Fig. below). 

    PNG
    media_image4.png
    433
    555
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image5.png
    298
    405
    media_image5.png
    Greyscale

Fig. 3-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shell as disclosed by  Drefko in view of Catterson, by incorporating a cover as taught by Yanagihara, wherein with this combination the antenna would be at least partially, located between the outer 

	Regarding claim 11, Drefko in view of Catterson, further in view of Yanagihara disclose a visor (12, Fig. 1 of Drefko) configured for eye protection (Col. 1, Lines: 32-37) and a visor attachment device (9, Fig. 2 of Yanagihara) connected to the outer shell (see Fig. above), configured for pivotably mounting the visor (8, Col. 4, Lines: 60-65).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shell as disclosed by Drefko in view of Catterson, by incorporating a visor attachment device as taught by , Yanagihara, in order to prevent losing a visor by keeping it attached to the outer shell.

	Regarding claim 12, Drefko in view of Catterson, further in view of Yanagihara disclose the cover (5, Fig. 1-3 of Yanagihara) is attached to the visor attachment device (9, examiner notes the cover is attached to the visor attachment through the outer shell).

	Regarding claim 13, Drefko in view of Catterson, further in view of Yanagihara disclose  the cover (5, Fig. 1-3 of Yanagihara) has an integrally configured aerodynamics device (see Fig. above) configured for redirecting air flow about the protective helmet during travel (examiner notes its structure redirects airflow as shown in Fig. 1).

	Regarding claim 14, Drefko in view of Catterson, further in view of Yanagihara disclose  the protective helmet (2, Fig. 1-3 of Yanagihara) has a structure (1) located on the outer shell (see Fig. above) defining a contoured surface profile of the protective helmet (see Fig. above) relative to the outer shell (see Fig. above), wherein the aerodynamics device (see Fig. above) is located adjacent to the structure (1, Fig. 2) and defines a smoothed surface profile relative to the contoured surface profile (examiner notes the aerodynamics device defines a “smoothed surface profile relative to the contoured surface profile” as shown in Figs. 1-3).  

	Regarding claim 15, Drefko in view of Catterson, further in view of Yanagihara disclose the outer shell (see Fig. above of Yanagihara) has ventilation openings (see Fig. above), configured for feeding cooling traveling air into the protective helmet, and wherein the cover (5) defines a feeding device (5a) covering the ventilation openings (see Fig. above) for diverting the traveling air (Col. 4, Lines: 57-59, “for diverting…air” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drefko et al. in view of Catterson et al., further in view of Cronin (US Patent 9,711,146), hereinafter Cronin.
	Regarding claim 3, Drefko in view of Catterson disclose the digital device (15, Fig. 1 of Drefko) defines a radio module (Col. 1, Line: 43).
	They do not disclose a radio module for a Wireless Personal Area Network.
	However, Cronin teaches yet another protective helmet, wherein Cronin teaches a digital device (15) defines a radio module (Col. 3, Lines: 50-60) for a Wireless Personal Area Network (“for a…Network” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radio module as disclosed by Drefko in view of Catterson, by utilizing a Wireless Personal Area Network, in order to transmit data to a remote location.

	Regarding claim 18, Drefko in view of Catterson, further in view of Cronin disclose the digital device (15, Fig. 1 of Cronin) defines a radio module for Bluetooth communication (Col. 3, Lines: 50-55).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DAKOTA MARIN/Examiner, Art Unit 3732      

/KHALED ANNIS/Primary Examiner, Art Unit 3732